Motion Granted in part; Order filed October 17, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00765-CV
                                   ____________

                 MICROWAVE NETWORKS, INC., Appellant

                                         V.

    ABC ASSEMBLY LLC, F/K/A NGI ELECTRONICS, LLC, Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-64733

                                      ORDER

      This is an appeal from a judgment signed on July 12, 2019, in Cause No.
2014-64733. On September 17, 2019, appellant Microwave Networks, Inc., filed
in the trial court a notice of cash deposit in lieu of bond in the amount of $100,
together with an affidavit stating appellant’s net worth. Tex. R. App. P. 24.2(c)(1).
Also on September 17, 2019, the district clerk issued a certificate of deposit in lieu
of supersedeas bond. On September 18, 2019, and October 7, 2019, appellant filed
supplemental affidavits stating additional facts in support of appellant’s net worth.
The three affidavits state complete, detailed information concerning appellant’s
assets and liabilities from which appellant’s net worth may be ascertained. Id.
Appellee filed a contest to appellant’s net worth. See Tex. R. App. P. 24.2(c)(2).
The trial court has yet to rule on appellee’s contest.

         Appellee also filed an ancillary garnishment proceeding against appellant’s
bank. The garnishment proceeding has been assigned Cause No. 2014-64733-A.
The district clerk issued a Writ of Garnishment after Judgment in Cause No. 2014-
64733-A, which among other things commands appellant’s bank not to pay to
appellant any debt or to deliver to appellant any effects pending further order of the
court.

         On October 14, 2019, appellant filed in this court (1) a Motion to Suspend
Enforcement of Judgment under Rule 24.1(f) and for Review of Determination
Whether to Permit Suspension of Enforcement under Rule 24.4(a)(4); and (2) a
Motion for Emergency Stay in Support of its Concurrently Filed Motion to
Suspend Enforcement of Judgment.

         The motion for emergency stay is granted in part. Enforcement of the July
12, 2019, judgment is STAYED until further order of this court. Appellant’s
motion to suspend enforcement of judgment remains pending.

         We further ORDER that Microwave Networks, Inc., is ENJOINED, until
further order of this court, from dissipating or transferring assets to avoid
satisfaction of the judgment in Cause No. 2014-64733, however, this shall not
interfere with the Microwave Networks, Inc’s use, transfer, conveyance or
dissipation of assets in the normal course of business.

         Within seven days of the date of this order, the parties are directed to file in
this court a report advising of the status of discovery and other proceedings relating
to appellee’s contest to appellant’s claimed net worth, including advising this court
of the date appellee’s contest is set for oral hearing in the trial court.



                                     PER CURIAM
Panel Consists of Justices Jewell, Bourliot, and Zimmerer.